 



EXHIBIT 10.1

INTERVOICE, INC.
FISCAL YEAR 2006 ANNUAL INCENTIVE COMPENSATION PLAN
PLAN SUMMARY

     Purpose. On April 22, 2005 the Compensation Committee of the Board of
Directors (the “Committee”) of Intervoice, Inc. (the “Company”) adopted the
Fiscal Year 2006 Annual Incentive Compensation Plan (the “Plan”), to be
effective for fiscal year 2006. The purpose of the Plan is to advance the
interests of the Company and its shareholders by (a) providing officers and
certain key non-sales employees with annual incentive compensation which is tied
to the achievement of objective company-wide performance goals, (b) identifying
and rewarding superior performance and providing competitive compensation to
attract, motivate, and retain key employees who have outstanding skills and
abilities and who achieve superior performance and (c) fostering accountability
and teamwork throughout the Company.

     Administrative. The Plan shall be administered by the Committee. The
Committee shall have total and exclusive responsibility to control, operate,
manage and administer the Plan. The Plan is not governed by a formal written
plan document.

     Plan Participants. The Committee shall have full authority to select each
officer and non-sales employee of the Company who will participate in the Plan
(each, a “Participant”). The Committee may designate as Participants in the Plan
an officer, or an employee with a job title of director or principal who is not
in a sales position, if the officer or such employee holds a position of
responsibility and has the opportunity to make a significant contribution to the
management, growth and profitability of the business of the Company. The
Committee has designated all of the Company’s executive officers as Participants
in the Plan.

     Payment of Awards. Incentive compensation payments under the Plan
(“Incentive Awards”), to the extent earned, are payable at one time in cash as
soon as practicable following the Company’s issuance of a definitive year-end
earnings release with respect to fiscal year 2006.

     Certain Financial Conditions for Payment of Incentive Awards. For fiscal
year 2006, the Committee has established targeted amounts for the Company’s
operating income (“Targeted Operating Income”) and revenues (“Targeted
Revenues”). The Company shall not be obligated to pay any Incentive Award under
the Plan unless each of the Company’s operating income and revenues for fiscal
year 2006 meets or exceeds a specified minimum percentage of Targeted Operating
Income and Targeted Revenues, respectively. The Committee, in its discretion,
may exclude certain expenses or revenues the Committee determines are unusual or
non-recurring from the calculation of Targeted Operating Income and Targeted
Revenues, respectively.

     Calculation of Bonus Pool. If the Company achieves one hundred percent
(100%) of Targeted Operating Income and Targeted Revenues, the aggregate amount
of all Incentive Awards (the “Bonus Pool”) shall be equal to approximately
$2.4 million. The Bonus Pool will increase or decrease in accordance with a
sliding scale based upon the amount, if any, by which

 



--------------------------------------------------------------------------------



 



the Company’s operating income and revenues for fiscal year 2006 are less than
or greater than Targeted Operating Income and Targeted Revenues, respectively,
provided, however that the Bonus Pool shall not exceed approximately
$4.7 million. If the Company achieves only the minimum threshold amounts of
Targeted Operating Income and Targeted Revenues, respectively, the Bonus Pool
will equal approximately $590,000. The aggregate amount of the Bonus Pool is
also subject to adjustment to account for any adjustments to the number of
Participants or the aggregate amount of annual base salary payable to the
Participants.

     Calculation of Participant Incentive Awards. Either the Committee or the
Company’s management has established an “Incentive Target” for each Participant,
which Incentive Target represents a certain portion of each Participant’s base
salary.

     Amount Per Participant. The amount of Incentive Awards that will be paid to
any Participant if the Company achieves one hundred percent (100%) of Targeted
Operating Income and Targeted Revenues, respectively, is equal to twenty percent
(20%) to thirty percent (30%) of any such Participant’s base salary in the case
of non-executive officers and other Participants and, in the case of executive
officers, ranges from seventy-five percent (75%) of base salary for the
Company’s President and Chief Executive Officer to thirty percent (30%) to fifty
percent (50%) of base salary for the Company’s other executive officers. To the
extent the Company’s operating income and revenues are less than or greater than
Targeted Operating Income and Targeted Revenues, respectively, the amount of
Incentive Awards that will be paid to any Participant will increase or decrease
in accordance with the same sliding scale used to determine the amount of the
Bonus Pool. The Committee has set aside ten percent (10%) of any Bonus Pool
achieved for fiscal year 2006 to fund discretionary Incentive Awards (the
“Exemplary Performance Fund”), which will be in addition to the formula-based
Incentive Awards described above, to up to ten percent (10%) of the Participants
who the Committee determines have demonstrated exemplary performance by making a
significant contribution to the Company. Any amounts in the Exemplary
Performance Fund that are not awarded by the Committee to Participants for
exemplary performance will not be returned to the Bonus Pool to fund
formula-based Incentive Awards.

     Eligibility for Payment. As a condition to eligibility for payment of an
Incentive Award, a Participant shall be required to be in the employ of the
Company or an affiliate through the date on which such Incentive Award is
earned.

     Amendment or Discontinuance. The Committee may at any time suspend,
terminate, amend or modify the Plan, in whole or in part.

 